Title: To James Madison from Byrd C. Willis, 7 April 1825
From: Willis, Byrd C.
To: Madison, James


        
          Dear Sir
          7th April. 1825
        
        I intended to have done myself the honour of dining at MontPelier to day but from my nephews acct. of the Roads above the Ct Hse was compelld to decline it, having no other means of Locomotion but by my chair. Independent of the pleasure I promised myself from the visit, I had a favour to ask to wit, that you will have the goodness to aid me in procuring a Cadets appointment for my son George at West Point. A letter from you Sir addressd to Col: Barbour will be of infinite service in effecting my object. It has now been considerably upwards of a year since the Boys name has been upon the list of applicants. If my good sir descent from and consanguinity to Revolutionary Officers constitute any thing like a claim in these days I think my sons pretensions are of no contemptable character. Our late representative was rather luke warm, else you had not now been disturbed by an application that I am afraid you will think disagreable. Please to present my respects to Mrs. M and believe me with great sincerity your Obt St
        
          Byrd C Willis
        
      